DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
For the clarity of the record, this application is a divisional of U.S. 14/354,139, now U.S. Pat. 9,879,333.
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/28/2022, has been entered. Claims 1, 3, and 8 are amended, claims 2, 14, and 16-18 are or have been previously cancelled, and no new claims are added. Accordingly, claims 1, 3-13, and 15 are pending and considered in this Office Action.
1.132 Declaration of Dr. Markus Franz Zumdick
The declaration under 37 CFR 1.132 filed 07/28/2022 is sufficient to overcome the rejection of claims 1, 3-13, and 15 based upon the previously applied prior art.
While Dr. Zumdick is a named co-inventor of the instant application, Dr. Zumdick’s experience (Items 1-4) and the additional test data/evidence provided in the declaration is compelling to demonstrate that the prior art teachings of Svec and/or Gerk would not be able to achieve a pore-free microstructure while preserving the microstructure of fused tungsten carbide.
As such, the rejections are withdrawn.
Claim Interpretation
This section is reproduced from the Non-Final Office Action mailed 03/08/2022 in the interest of the clarity of the record.
The preamble of independent claim 1 includes “pore-free”; there is no definition of what Applicant considers to be pore-free in the originally filed disclosure. In the Remarks filed 06/09/2021 (at Page 2 2nd Paragraph), Applicant states “Applicants respectfully submit that there is nothing ambiguous about the term “pore free,” as used in the present claims. It would be understood by one of skill in the art to mean, No Pores’. Without arguing what the person of ordinary skill would understand from the phrase “pore free”, it is reiterated that the prior rejections used the broadest reasonable interpretation of ‘pore free’ which included very low, limited, reduced, and/or no porosity (see end of 2nd paragraph of Page 4 of Final Rejection mailed 03/09/2021). Looking to Applicant’s as-filed specification at 0053, Applicant does discuss ‘essentially pore-free’ components and says that sintering… gives components which have a reduced number of pores, for example components which are essentially pore-free’. 
From Applicant’s remarks, it is clear that small tolerances and/or deviations regarding porosity that is present in the claimed component are disavowed. As such, it is noted that ‘pore free’ as used by the Applicants means ‘no pores’ whatsoever. The claims have been construed as such.
REASONS FOR ALLOWANCE
Claims 1, 3-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the features requiring the component to be ‘pore-free’ and maintaining the ‘lamellar structure of the fused tungsten carbide’ after sintering.
Claims 3-7, 9-13, and 15 depend from claim 1.
With regard to independent claim 8, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the features requiring the component to be ‘pore-free’, the particular compositions of the inner core and outer shell as claimed, and that the ‘lamellar structure of the fused tungsten carbide is maintained after sintering’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738